 278DECISIONSOF NATIONALLABOR RELATIONS BOARDAll the employees exercise a high degree of skill acquired in the courseof a 4-year training plan at the Employer's plant or its equivalentelsewhere.Their rate schedule is higher than that of any other groupof employees of the Employer except the lithographers.Notwith-standing the bargaining history on a broader basis and the partialsupervision of machinists working in the productionareasby produc-tion supervisors, we find that these employees possess and exercisethe high degree of skill normally found in their craft, and may, ifthey so desire, constitute a separate bargaining unit.4Accordingly,we shall direct that separate elections by secret ballot be held amongthe employees of the Employer's plant number 16 at Baltimore, Mary-land, in the following voting groups :(1)All tool and die makers, machinists, their helpers and appren-tices, including engine lathe and grinder operators, but excluding allother employees, guards, and supervisors.(2)All production and maintenance employees, excluding all em-ployees included in voting group (1) above, office clerical and profes-sional employees, guards, and supervisors.If the employees in voting group (1) select the Machinists, they willbe taken to have indicated their desire to constitute a separate bar-gaining unit.°[Text of Direction of Elections omitted from publication in thisvolume.]4National Biscuit Company,88 NLRB 313 ;Firestone Tire and RubberCompany,85NLRB 559;Continental Can Co., Inc., 76NLRB 131;National Container Corporation,Inc.,75 NLRB 92.S As the Machinists indicated at the hearing that it did not desire to represent theemployees in a plant-wide unit, we shall not place its name on the ballot in voting group(2).E. H. PERRY,E. H. PERRY,JR.,T. A.HARRIS, AND E. H. PERRY, JR.,TRUSTEED/B/ASOUTHWESTTABLET MANUFACTURING COMPANY'andLOCAL UNION No. 46, DALLASPRINTING PRESSMANAND ASSISTANTS'UNION, AFL, PETITIONER.Case No. 16-RC-634. February 14,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. Carnie Russell,hearing officer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.' The name of the Employer appears as corrected at the hearing.93 NLRB No. 37. SOUTHWEST TABLET MANUFACTURING COMPANY279Pursuant to the provisions of Section 3. (b) of the Act, the Boardhas delegated its powers in connection with this case' to a three-mem-ber panel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) 'and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a unit of printing department employees ex--eluding all other plant employees, office and clerical employees, guardsand watchmen, professional employees, and supervisors.The Em-ployer and the Intervenor, United Paperworkers of America, CIO,contend that the only appropriate unit is the existing plant-wideunit.The Employer is' engaged, at its plant at Dallas, Texas, in the manu-facture of school and stationery supplies, tickets, and coupon books.It employs approximately 135 employees in 7 production departments :(1) Shipping and receiving; (2) ruling; (3) printing; (4) bindery;(5) binder; (6) envelope; and (7) maintenance.All departments arelocated on,the ground floor of the Employer's only building; for se-curity reasons the printing, shipping and receiving, and maintenancedepartments are separated from the surrounding areas by wire net-ting.All employees, regardless of the department in which they areemployed, work under -the same general conditions, and enjoy thesame rights, privileges, and benefits. Since 1945, when the Intervenorwon a consent election in the plant, all production and maintenanceemployees have been included in a single bargaining unit under suc-cessive contracts between the Employer and the Intervenor.In the printing department-the only department involved here-in-whatever printing is needed on the tablets, loose leaf fillers, en-velopes, and other articles manufactured by the Employer is done andtickets of various types are printed and wound into rolls or stapledinto pads. In addition, some work is done for other printers. Thereare approximately 21 employees in the department, including press-men (classified as compositor, cylinder, webb, job, and reserve seatticket pressmen), pressmen trainees, a press washer, a reserve seatticket verifier, bindery girls, assistant bindery girls, and cutters.Thepressmenandpressmen trainees"make ready" and operate theprinting presses.Usually, it takes from 1 to 2 years for an inexperi-enced employee to learn to setup and operate the presses without im- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate supervision.No prior printing experience is required ofnew employees, inexperienced workmen being trained on the job. Theonly formal training program carried on by the Employer is a 2-yearG. I. training course.There are no other pressmen in the plant. Thepress washeris an unskilled employee who cleans the presses, sweeps upthe department, and occasionally loads the presses.Thereserve seatticket verifierchecks tickets after they have been printed to be surethey are correct.Thebindery girlsandassistant bindery girlsas-semble coupons and forms of various kinds after they have been print-ed.Their duties ate substantially the same as those of employees inthe same categories in the bindery department, and they operate simi-lar machines.Thecuttersprepare raw materials for printing and trimthe finished products.The perform the same duties and use thesame kind of machines as cutters in the bindery and envelope de-partments.Neither the bindery girls nor the cutters do any workon the printing presses, and their physical location in the printing de-partment appears to be entirely a matter of convenience.The Petitioner's attempt to sever the entire printing departmentfrom the existing plant-wide unit rests in substance upon the con-tention that the employees there constitute a craft group.We do notagree that the proposed unit can be appropriate on this basis, for itisclear that a number of these employees-the press washer, thereserve seat ticket verifier, the bindery and assistant bindery girls,and the cutters-do work requiring neither a high degree of skill norany extended training period.Nor does it appear that these em-ployees constitute a severable departmental unit.The cutters andbindery girls perform substantially the same duties as employees insimilar categories in other departments.Moreover, many of theemployees in the printing department do work which is not con-nected with the printing process.Under these circumstances, webelieve that the printing department employees, as a group, lack asufficient community of interests, separate and apart from other pro-duction and maintenance employees, to warrant their severance fromthe broader unit.However, the Board has frequently recognized that printing press-men such as those involved herein constitute a well-defined craftgroup,2 and has accorded them the opportunity of obtaining separaterepresentation despite a history of bargaining on a broader basis .3While it is true that these pressmen may be less skilled than theircounterparts in some other commercial printing shops, they neverthe-less require several years' training and do the traditional work of their,craft.What transfers were shown in and out of the pressmen's group2 DeMay's, Inc.,Southern Central Company,77NLRB 247;Wilson-JonesCompany,75NLRB 706,Weston Tablet and StationeryCompany,31 NLRB 597.3 Southern Central Company,supra;Wilson-Jones Company, supra. CHILDS COMPANY281appear to have been for the purpose of starting some employee'straining for pressman's work or of placing a former press operatoron different work. There is no evidence of such interchange of work-men between pressmen and other categories as to indicate similarityof work between the pressmen group and other departments.We find, therefore, that the pressmen and pressmen trainees, with-out the other employees in the printing department, may, if they sodesire, constitute a separate unit, or may continue to be represented aspart of the existing production and maintenance unit.Accordingly,we shall direct an election in the following voting group :All pressmen and pressmen trainees employed by the Employer inthe printing department of its plant at Dallas, Texas, excluding thepress washer, reserve seat ticket verifier, bindery girls, assistant bind-ery girls, and cutters in the printing department, all other plant em-ployees, guards and watchmen, professional employees, and super-visors as defined in the Act.However, we shall make no final unit determination at this time, but,shall be guided in part by the desires of these employees as expressedin the election.If a majority vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate unit.[Text of Direction of Election omitted from publication in thisvolume.]CHILDS COMPANYandRUSSELL R. POTTERandCHAIN SERVICE RESTAU-RANT EMPLOYEES UNION, LOCAL 42, AFFILIATED WITH HOTEL ANDRESTAURANT EMPLOYEES AND BARTENDERS INTERNATIONAL UNION,A. F. OF L., PARTY TO THE CONTRACTCHAINSERVICERESTAURANT EMPLOYEES UNION, LOCAL 42, AFFILIATEDWITH HOTEL ANDRESTAURANT EMPLOYEES AND BARTENDERS INTER-NATIONAL UNION, A. F. of L.andRUSSELL R. POTTERandCHILDSCOMPANY, PARTY TO THE CONTRACT.CasesNbs.2-CA-420 and2-CB-130.-February 15, 1951Decisionand OrderOn November 18, 1949, Trial Examiner Sidney Lindner orallygranted the motion of the Respondent Union to dismiss the complaintherein on the ground that it would not effectuate the policies of theAct for the Board to assert jurisdiction in this case.Upon request bythe General Counsel, the Board reviewed this ruling of the TrialExaminer and, on February 15, 1950, reversed it and ordered the caseremanded with instructions to hear the case on its merits and toprepare and issue an Intermediate Report thereon.Pursuant to this93 NLRB No. 35.